DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/22/2022 has/have been acknowledged and is/are being considered by the Examiner.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. While the Applicant’s remarks stated that an agreement was reached on the proposed amendments overcoming all rejections, it is noted that an agreement was reached regarding the proposed amendments (specifically removing of claim 11) would overcome the 112 rejections only. Regarding the art rejections, the Examiner noted that a thorough review the art and claims as filed, would be needed before any definitive answer could be given.  Upon review, the cited portions of the Baust reference clearly disclose heating the fluid to 42 degrees Celsius and maintaining that temperature so that it does not go over (see Prior rejection and Baust; Col. 7, ll. 41-55).   It is noted that 42 degrees is above 37 and below 70 degrees, thus reading on the newly claimed limitations. Therefore, without any substantial arguments regarding the applied art, the rejections stand. 
Upon further review the current application does not have any double patenting issues with the 9,937,000 and 10,448,987 patents, as those patents retained the fluid within the device in a closed loop while the current application delivers fluid to the tissue through outlet ports.  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 states that the temperature is greater than 37 and less than 70, but claim 10 broadens this limitation to any temperature above 20 degree Celsius.  Since the temperature is broadened, claim 10 fails to further limit claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9-10, 12-14, 17-19 and 21-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baust et al. (U.S. Pat. 5,437,673 hereinafter “Baust” in view of Curley et al. (U.S. Pat. 6,328,735 hereinafter “Curley”).
Regarding claim 9, Baust discloses a method of ablating tissue, comprising: positioning a blunt distal portion of an elongate body in contact with tissue without penetrating the tissue (e.g. Col. 3, ll. 53-65); delivering ablative energy to the tissue through an ablation element on the blunt distal portion of the elongate body while simultaneously delivering fluid through the elongate body (e.g. Col. 3, ll. 53-65; Col. 6, ll. 16-68), the fluid being heated to a temperature greater than 37 degrees Celsius and less than 70 degrees Celsius (e.g. Col. 7, ll. 41-55) by a heater element disposed in a distal portion of the elongate body (e.g. Col. 6, ll. 16-68).  Baust discloses the claimed invention except for the heating element being disposed within the elongate body and the fluid being delivered through outlet ports formed in the ablation element.  However, Curley discloses a method of ablating tissue, comprising, positioning a distal portion of an elongate body in contact with tissue (e.g. see Fig. 1; Col. 5, ll. 14-54); delivering ablative energy to the tissue through an ablation element while simultaneously delivering fluid through the elongate body (e.g. 19) to outlet ports in the ablation element to convect the heat deeper into the tissue thereby reducing the charring and impedance change in tissue near the electrode (e.g. Col. 4, ll. 44-59). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the 
Regarding claim 10, meeting the limitations of claim 9 above, Baust further discloses wherein the fluid is heated to a temperature greater than at least about 20 degrees C (e.g. Col. 7, ll. 41-55).
Regarding claim 12, meeting the limitations of claim 9 above, Curley further discloses wherein the ablation element is positioned at the distal end of the elongate body and adjacent to the tissue (e.g. see Fig. 1 and corresponding written description).
Regarding claim 13, meeting the limitations of claim 9 above, Baust and Curley further discloses wherein delivering fluid through the elongate body comprises delivering fluid through an inner lumen disposed within the elongate body (e.g. Baust; Col. 6, ll. 16-68; Curley Col. 2, ll. 15-42).
Regarding claim 14, meeting the limitations of claims 9 and 13 above, Curley further discloses wherein the heater element is disposed within the inner lumen to heat the fluid (e.g. 19; Col. 5, ll. 29-43).
Regarding claim 17, meeting the limitations of claim 9 above, Curley further discloses detecting the temperature of the tissue in contact with the blunt distal portion of the elongate body using a temperature sensor disposed on a distal end of the elongate body (e.g. element 24; Col. 5, ll. 59-65).
Regarding claim 18, meeting the limitations of claim 9 above, Curley further discloses detecting the temperature of the fluid delivered through the elongate body using a temperature sensor disposed distal to the heater element (e.g. element 23; Col. 5, ll. 55-59).
Regarding claim 19, meeting the limitations of claims 9 and 13 above, Curley further discloses detecting the temperature of the fluid delivered through the elongate body using a temperature sensor disposed within the inner lumen (e.g. 19; Col. 5, ll. 29-43).
Regarding claim 21, meeting the limitations of claim 9 above, Baust further discloses wherein the fluid is heated to a temperature greater than body temperature (e.g. Col. 7, ll. 41-45).
Regarding claim 22, meeting the limitations of claim 9 above, Curley further discloses further comprising coordinating a power level of the ablation element with the heating of the fluid such that a treatment lesion of a desired depth is created (e.g. Col. 3, ll. 20-22).
Regarding claim 23, meeting the limitations of claim 9 above, Baust further discloses coordinating a power level of the ablation element with the heating of the fluid such that heating any portion of the tissue above about 100° C is prevented (e.g. Col. 7, ll. 52-58). 
Regarding claim 24, meeting the limitations of claim 9 above, Baust further discloses regulating a temperature of the ablation element with the fluid delivered through the elongate body (e.g. Col. 8, ll. 18-44).
Regarding claim 25, meeting the limitations of claim 9 above, Baust further discloses wherein regulating the temperature of the ablation element further comprises convecting heat away from the ablation element with the heated fluid (e.g. Col. 8, ll. 18-48).
Regarding claim 26, meeting the limitations of claim 9 above, Baust further discloses wherein regulating the temperature of the ablation element further comprises regulating the temperature of the ablation element to about a temperature of the heated fluid (e.g. Col. 8, ll. 18-48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.